Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 1 of 10 PageID #: 704



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 GOVERNMENT EMPLOYEES INSURANCE                                         Docket No. 19-CV-00232
 COMPANY, et al.
                            Plaintiffs

         - against –

 M S B RX Corp., et al.,

                                     Defendants
 ----------------------------------------------------------------X


 REPLY MEMORANDUM OF LAW FROM DEFENDANT MANI USHYAROV, D.O.,
     IN FURTHER SUPPORT OF HIS MOTION TO DISMISS PLAINTIFFS’
                          COMPLAINT




                                                      GARY TSIRELMAN, PC
                                                      129 Livingston Street
                                                      2nd Floor
                                                      Brooklyn, NY 11201
                                                      (718) 438-1200
                                                      Counsel for Defendant Mani Ushyarov, D.O.
Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 2 of 10 PageID #: 705




                          PRELIMINARY STATEMENT
        Dr. Mani Ushyarov, D.O. submits this reply in further support of his motion

 to dismiss the Complaint under Rules 12(b)(6) and 9(b) of the Federal rules of Civil

 Procedure.

        Plaintiffs’ opposition papers repeatedly assert that Plaintiffs have made

 detailed allegations against Dr. Ushyarov when, in reality, Plaintiffs continuously

 repeat the same boilerplate and conclusory allegations bereft of necessary details.

 Plaintiffs rely on the faulty assumption that a large volume of conclusory

 allegations makes up for a paucity of detailed allegations as to Dr. Ushyarov’s

 alleged agreement with the other Defendants to further the alleged enterprise.

 Plaintiffs never state the terms or date of any agreement between Dr. Ushyarov and

 the other Defendants. Plaintiffs never articulate whether Dr. Ushyarov received

 money, goods, or some other benefit for his alleged involvement in the scheme.

 Plaintiffs never state that Dr. Ushyarov directly communicated with the other

 Defendants at all.

        Plaintiffs additionally rely on distinguishable case law including decisions

 resolving unopposed motions for summary judgment. None of the cases cited, or

 Plaintiffs’ repetition, cures the Complaint of its lack of specificity. Finally, Plaintiffs

 persist in their bizarre insistence that Dr. Ushyarov is somehow a proper party for a

 declaratory judgment claim against the Pharmacy Defendants 1 despite that it seeks


 1Defendants Michael Slava Bassanell, Mkhail Borukhov, Irina Hakimi, MSB RX Corp., Taira RX
 Corp., and KZ Pharmacy, Inc.
                                               1
Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 3 of 10 PageID #: 706



 no relief applicable to Dr. Ushyarov. The Complaint ought therefore be dismissed in

 its entirety as against Dr. Ushyarov.



                                   ARGUMENT
        I.     Plaintiffs Fails To Plead Facts Supporting A RICO Conspiracy
                              Claim Against Dr. Ushyarov

       As set forth in his moving papers, Plaintiffs’’ burden is to “establish that the

 defendants ‘agreed to form and associate themselves with a RICO enterprise and

 that they agreed to commit two predicate acts in furtherance of a pattern of

 racketeering activity in connection with the enterprise.’” Conte v. Newsday, Inc.,

 703 F. Supp. 2d 126, 133 (E.D.N.Y. 2010) (quoting Cofacredit, S.A. v. Windsor

 Plumbing Supply Co., 187 F.3d 229, 244 (2d Cir. 1999). Specifically, plaintiffs must

 allege as to each co-conspirator “(1) an agreement to join the conspiracy; (2) the acts

 of each co-conspirator in furtherance of the conspiracy; (3) that the co-conspirator

 knowingly participated in the same.” Abbott Labs. v. Adelphia Supply USA, No. 15-

 CV-5826 (CBA) (LB), 2017 U.S. Dist. LEXIS 1007, at *35 (E.D.N.Y. Jan. 4, 2017)

 (dismissing a RICO conspiracy claim because plaintiffs only made conclusory

 allegations as to the defendants’ agreement to conspire to violate the RICO Act)

 (citing Cont'l Petroleum Corp. v. Corp. Funding Partners, LLC, 2012 U.S. Dist.

 LEXIS 51841, at *23 (S.D.N.Y. Apr. 11, 2012)). “Because the core of a RICO civil

 conspiracy is an agreement to commit predicate acts, a RICO civil conspiracy

 complaint, at the very least, must allege specifically such an agreement.” Hecht v.




                                           2
Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 4 of 10 PageID #: 707



 Commerce Clearing House, Inc., 897 F.2d 21, 25 (2d Cir. 1990). Plaintiffs have

 utterly failed to plead such an agreement with specificity here.

         Plaintiffs’ opposition papers claim that the Complaint “shows how” Dr.

 Ushyarov agreed to the alleged arrangements with the Pharmacy Defendants. Pls.’

 Mem. at 9. In support of this assertion, Plaintiffs vaguely gesture to “above,”

 ostensibly     meaning       the    boilerplate      allegations      repeated      earlier     in   their

 memorandum. Id. Those allegations fall far short of the specific pleading required

 by Abbot Labs., 2017 U.S. Dist. LEXIS 1007. Specifically, Plaintiffs provide no

 details beyond the conclusory assertions that Dr. Ushyarov “entered into illegal

 arrangements with the Pharmacy Defendants” 2 and that “Ushyarov would not have

 prescribed the [allegedly] Fraudulent Pain products but for the payments of

 kickbacks from the Pharmacy Defendants.” Pls.’ Mem. at 7-8. These threadbare

 allegations do not suffice to show a “meeting of the minds” even coupled with a

 description of the alleged scheme. See, e.g., Wood v. GMC, No. 08 CV 5224 (PKC)

 (AKT), 2015 U.S. Dist. LEXIS 37782, at *28 (E.D.N.Y. Mar. 25, 2015) (holding that

 allegations about the structure of an alleged enterprise “are insufficient to establish

 that each defendant consciously agreed to commit the specific predicate acts.”). The

 Abbott Labs. decision explicitly rejects RICO conspiracy pleadings based on an

 inference that Defendants must have had an agreement or else they would have

 behaved differently. Abbot Labs., 2017 U.S. Dist. LEXIS 1007, at *11 and *35-36

 (holding that plaintiff’s allegations of a RICO conspiracy against defendants were


 2Plaintiffs repeat this phrase; once for alleged violations of New York Education Law § 6503(38) and again
 regarding the alleged kickback agreements.
                                                      3
Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 5 of 10 PageID #: 708



 conclusory even though the plaintiff had alleged that the defendants must have

 been acting together because the operation of the alleged conspiracy depended on

 such collusion). Plaintiffs thus have failed to allege the key facts necessary to state

 a valid claim against Dr. Ushyarov for RICO conspiracy.

       Furthermore, the cases cited by Plaintiffs are distinguishable. The Grafman

 case involved much more specific allegations as to the alleged arrangements

 between plaintiffs and defendants. State Farm Mut. Auto. Ins. Co. v. Grafman, 655

 F. Supp. 2d 212 (E.D.N.Y. 2009). Such allegations include the nature of the

 kickbacks and how they were paid as well as the inclusion of charts setting for each

 defendant’s role in the alleged scheme. Id. at 218, 228. Here, Plaintiffs rely on

 conclusory assertions regarding the kickback allegations at all. Furthermore, the

 Complaint does not set forth who prescribed each compound dispensed by Pharmacy

 Defendants; Dr. Ushyarov is not on notice as to whether any particular bill listed in

 the exhibits to the Complaint involves a prescription he wrote.

       Plaintiffs also rely on State Farm Mut. Auto. Ins. Co. v. CPT Med. Servs.,

 P.C., No. 04 CV 5045 (ILG), 2008 U.S. Dist. LEXIS 71156, at *8 (E.D.N.Y. Sep. 3,

 2008) to support their thesis that conspiracy only need to be alleged conclusorily to

 defeat a motion to dismiss. This reliance is misplaced because it is clear the

 complaint at issue in CPT Med. Servs., P.C. detailed the alleged conspiracy with

 specificity, from the involvement of laypersons owning and controlling the

 defendant medical providers to the concealment of kickbacks paid in exchange for

 referrals by characterizing them as management fees. Id. at *7-10. No such details


                                           4
Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 6 of 10 PageID #: 709



 are present in Plaintiffs’ Complaint, which only states that kickbacks were paid to

 Dr. Ushyarov without any further detail.

       Plaintiffs do not analyze any other cases in support of their conclusory

 pleading of RICO conspiracy, although they supply a litany of citations to decisions

 that are either inapposite or of dubious value because they were issued in response

 to unopposed motions for default judgment. Pls.’ Mem. 5-6.

       Plaintiffs have thus failed to adequately plead a RICO conspiracy cause of

 action against Dr. Ushyarov. Plaintiffs’ third and eighth causes of action must

 therefore be dismissed against Dr. Ushyarov.


          II.    Plaintiffs Fails To Plead Facts Supporting An Aiding And
                     Abetting Fraud Claim against Dr. Ushyarov


       Plaintiffs’ argument in support of their aiding and abetting causes of action

 fall short for the same reason as those in support of their RICO conspiracy claims:

 the Complaint does not specifically allege that Dr. Ushyarov had any knowledge of

 the alleged fraudulent scheme. It is hornbook law that a claim of “[a]iding and

 abetting fraud ‘is not made out simply by allegations which would be sufficient to

 state a claim against the principal participants in the fraud’ combined with

 conclusory allegations that the aider and abettor had actual knowledge of such

 fraud” but must rather be pleaded with particularity. Goel v. Ramachandran, 111

 A.D.3d 783, 792 (N.Y. App. Div. 2013) (quoting Nat'l Westminster Bank USA v.

 Weksel, 124 A.D.2d 144, 149 (N.Y. App. Div. 1987)).




                                            5
Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 7 of 10 PageID #: 710



       Here, Plaintiffs again point to their voluminous but conclusory allegations

 that Dr. Ushyarov “entered into illegal arrangements with the Pharmacy

 Defendants” without ever setting forth any specific facts that Dr. Ushyarov had any

 knowledge of the alleged fraudulent scheme to overcharge Plaintiffs for the

 prescribed medications. Plaintiffs further appear to argue that because they do not

 believe pain medication as medically necessary in the first place, Dr. Ushyarov

 must have knowledge of the alleged scheme operated by the Pharmacy Defendants.

 Plaintiffs make no substantive allegation that Dr. Ushyarov ever possessed any

 such knowledge and instead rely on conclusory statements and innuendo to underlie

 their aiding and abetting causes of action.

       Plaintiffs’ citation to Travelers Indem. Co. v. Valley Psychological, P.C., No.

 11-CV-2834 (NGG) (RER), 2012 U.S. Dist. LEXIS 118190 (E.D.N.Y. Aug. 20, 2012)

 in support of their aiding and abetting causes of action is confusing because

 defendants sole and woefully incorrect argument against aiding and abetting was

 that no civil conspiracy cause of action exists under New York law. The court in that

 matter ruled against defendants on that count because defendants never disputed

 that the facts would support such a cause of action. Id. at *19. The Valley

 Psychological, P.C. decision is therefore inapposite.

       Accordingly, GEICO’s fifth and tenth causes of action against Dr. Ushyarov

 must be dismissed.




                                            6
Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 8 of 10 PageID #: 711



   III.    Plaintiffs Have No Basis To Seek A Declaratory Judgment Against
                                  Dr. Ushyarov.

          Plaintiffs argue that their declaratory judgment cause of action ought to be

 upheld against Dr. Ushyarov despite seeking no relief from Dr. Ushyarov on the

 bizarre theory that any third party that may be affected by a declaratory judgment,

 however remotely, is a property party to the cause of action. Plaintiffs’ theory is

 absurd and unsupported by law or logic.

          It is well-settled that a Declaratory Judgment Act claim must be “definite

 and concrete, touching the legal relations of parties having adverse interests,” as

 well as “real and substantial and admi[t] of specific relief through a decree of a

 conclusive character.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127

 (2007). While the claim against the Pharmacy Defendants may be concrete and

 admit of specific relief through a declaration that the bills they have submitted to

 Plaintiffs are not reimbursable, there is no such concrete declaratory claim against

 Dr. Ushyarov. Indeed, Plaintiffs readily admit that they seek no declaration s to any

 rights between Plaintiffs and Dr, Ushyarov. Pls.’ Mem. 19. Plaintiffs disingenuously

 argue that because their declaratory cause of action involves allegations that

 Pharmacy Defendants’ bills for filling prescriptions created by Dr. Ushyarov that

 Dr. Ushyarov must be a proper party to the cause of action. It is telling that

 Plaintiffs do not cite a single case in which a court has upheld a declaratory

 judgment claim against a third-party to the ultimate declaration. This standard, if

 adopted, would allow a plaintiff to level a declaratory judgment cause of action

 against countless third parties. This is, in part, why courts have consistently found

                                            7
Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 9 of 10 PageID #: 712



 that there must be a definite and concrete controversy touching on the legal

 relations between the party seeking a declaration and the party against whom such

 a declaration is sought. Dr. Ushyarov is neither seeking a declaration nor do

 Plaintiffs seek one against him. For this reason alone Plaintiffs’ declaratory

 judgment claim against Dr. Ushyarov must be dismissed.

       Furthermore, Plaintiffs’ claim against Dr. Ushyarov seeks no relief that is

 not implicitly sought in the other causes of action. See, e.g., Campione v. Campione,

 942 F. Supp. 2d 279, 285 (E.D.N.Y. 2013) (dismissing declaratory judgment cause of

 action because the remedy sought by plaintiff in the declaratory judgment mirrored

 relief sought by the other causes of action). The declaratory judgment cause of

 action is duplicative insofar as it relies on the same allegations, and suffers from

 the same infirmities, as the conspiracy and aiding and abetting claims. Should the

 Court allow any other cause of action to proceed against Dr. Ushyarov, the

 declaratory judgment cause of action must be dismissed.



                                    Conclusion
       Based on the foregoing, Dr. Ushyarov requests that the Court dismiss the

 first, third, fifth, eighth, and tenth causes of action against him with prejudice and

 for any other relief the Court may deem just and proper.



 Dated: Brooklyn, NY                                        GARY TSIRELMAN, P.C.
 June 20, 2019                                              BY: /s/ Nicholas Bowers
                                                            ________________________
                                                            Nicholas Bowers, Esq.

                                           8
Case 1:19-cv-00232-NG-PK Document 39-5 Filed 06/20/19 Page 10 of 10 PageID #: 713



                                                       Gary Tsirelman, Esq.
                                                       129 Livingston Street
                                                       2nd and 3rd Floors
                                                       Brooklyn, NY 11201
                                                       (718)438-1200




                                       9
